Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Amendment
The amendment filed on 12/13/2021 has been entered into this application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinberg et al. (2007/0089625 A1, previously cited reference) in view of Tabuchi et al. (2007/0181024 A1)



(fig. 5) for checking a printing cylinder for defects in an engraved cylinder surface of the printing cylinder (501), with an optical capture unit is included in the defects detection system/assembly of depicted drawing (fig. 5)[par. 0015] [pars. 0072-76] which is linearly adjustable along x-axis by means of an adjustment unit included in a moveable image acquiring apparatus ("IAA") along a longitudinal axis of a rotatably mounted printing cylinder (501) [pars. 0072-77], the optical capture unit that is included in the defects detection system/assembly of depicted drawing (fig. 5) comprising image sensor (505) and  a lighting source(s) (not shown) [par. 0080] that is implicitly/obviously being directed towards an area to be captured of the printing cylinder (501) surface and being connected to the adjustment unit included in a moveable image acquiring apparatus ("IAA") via a supporting device [pars. 0077 and 0080], as can be seen in (fig. 5), 
wherein the optical capture unit that is included in the defects detection system/assembly of depicted drawing (fig. 5) comprising image sensor (505) and  a lighting source(s) (not shown) implicitly/obviously further has one or more light sources (not shown) which are alignable or aligned with the area to be captured by image sensor (505) at different angles to the printing cylinder (501) surface [pars. 0081-81], the optical capture unit capturing a first image, prior to the optical capture unit capturing a second image of the cylinder surface utilizing image sensor (505) is acquired plurality of images (includes first and second images) [pars. 0043 and 0072] that is included in the defects detection system/assembly of depicted drawing (fig. 5).
a flexible steel doctor blade which leaves the non -image area clean [pars. 0004].
Grinberg fail explicitly specify the selection of order of performing the function of the cleaning device as such as, the cleaning device for thereafter cleaning the cylinder surface prior to the optical capture unit capturing a second image of the cylinder surface.
However, even the though, Grinberg fail to teach the exact selection order of performing the function of the cleaning device, as that claimed by Applicants, the selection order are considered obvious, since In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the cleaning of the area of a cylinder surface using a cleaning device in any particular order since changing the order of the process steps would still result in the formation of the same, in this case, wiping and/or cleaning of the cylinder surface.
Furthermore, Tabuchi from the same field of endeavor teaches that it is known in the art to incorporate a cleaning device for thereafter cleaning a printing cylinder surface in order to clean and/or remove dust from the printing cylinder surface [pars. 0036 and 0166-176]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grinberg as desired appropriate such as by incorporating a cleaning device for thereafter cleaning a 
As to claim 10, Grinberg when modified by Tabuchi, Tabuchi also teaches of cleaning device is a compressed air source used to eliminate and/or remove foreign articles such as dust adhering to the surface of the printing cylinder [par. 0170] characterized by an nozzle and an air knife as an apparatus for injecting compressed air is wherein the cleaning device is a compressed air source for contactless cleaning with ionized compressed air.




As to claims 11-12 and 15, Grinberg when modified by Tabuchi, Grinberg teaches of the features of claim 9, comprising ISC 512 may instruct a lighting source (not shown), which may be carried by, and moved with, IAA 505, to provide the proper lighting conditions required when specific images are acquired, and computer 509 may have, as input, a data file that relates to various cylinder information and parameters, such as physical dimensions and fabrication step (relevant; e.g., to the lighting conditions and type of image analysis [pars. 0080-81].
Grinberg fail to teach the constructional changes in the device/arrangement of claim 9, as that claimed by Applicants claims 11-12 and 15, such as, in which a first of the light sources of the optical capture unit is oriented towards the cylinder surface at an angle of 00 to 300 to the optical detection axis of the optical capture unit (claim 11); in which the first light source is pivotally mounted, arranged in a first position in the optical detection axis of the optical capture unit and pivoted out of the optical detection axis of the optical capture unit in a second position (claim 12); and in which the at least one light source has a freely shaped or rectangular light exit opening, the longitudinal 
The constructional changes differences are considered obvious design variation of the repositioning or relocating and/or shaping of light source(s), since Grinberg teaches ISC 512 may instruct a lighting source (not shown), which may be carried by, and moved with, IAA 505, to provide the proper lighting conditions required when specific images are acquired.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grinberg when modified by Tabuchi as desired appropriate such as in the manner set forth in applicant's claims 11-12 and 15, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Allowable Subject Matter
Claims 1-8, 13-14, 16 and 17 are allowed. 
As to claims 1-8, 13-14, 16 and 17, the examiner’s statement of reasons for allowance is indicated in the previous Official Action dated September 16, 2021.

Response to Arguments
Applicant’s arguments/remarks, filed on 12/13/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) and/or to the combination of the references being used in the current rejection.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method/arrangement for checking a printing cylinder for defects in an engraved cylinder surface of the printing cylinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886